United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2578
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Ramiro R. Urbina,                        * Western District of Missouri.
                                         *
             Appellant.                  * [UNPUBLISHED]
                                    ___________

                              Submitted: October 31, 2007
                                 Filed: November 8, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

      Ramiro Urbina challenges the district court’s1 amended judgment resentencing
him to 360 months in prison and 5 years of supervised release. In a prior decision, we
affirmed Urbina’s conviction, and remanded for resentencing in light of United States
v. Booker, 543 U.S. 220 (2005). On this appeal, in a brief filed under Anders v.
California, 386 U.S. 738 (1967), Urbina’s counsel challenges the length of Urbina’s
prison term, and makes a conclusory allegation that Urbina has been the victim of
prosecutorial vindictiveness and selective law enforcement. In his pro se brief, Urbina

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
contends that corruption pervaded every aspect of his criminal proceeding, and he
focuses on the injustice of the denial of his motion to suppress.

       Following careful review, we conclude that the district court did not impose an
unreasonable sentence. See United States v. Haack, 403 F.3d 997, 1003-04 (8th Cir.
2005). Moreover, the denial of Urbina’s motion to suppress was resolved against him
during his first appeal, and he may not revisit the suppression ruling or any aspect of
his conviction here. See Urbina, 431 F.3d at 309-10; United States v. Walterman, 408
F.3d 1084, 1086 (8th Cir. 2005); United States v. Behler, 187 F.3d 772, 776-77 (8th
Cir. 1999).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-